The averments of the complaint show that the action is brought under General Statutes, § 3404. The finding discloses that the facts therein recited abundantly support the judgment and that unless the essential facts be corrected the defendant's appeal must fail. Defendant attempted to correct the *Page 481 
finding by pursuing the method provided for in General Statutes, § 5832. He filed on December 2d 1924, his motion, under General Statutes, § 5832, that all the evidence and rulings in the cause be made a part of the record. The finding had been filed on November 22d 1924. The court denied this motion on December 12th, 1924. While the ground of denial does not specifically appear, presumptively it was because it was not filed within one week after notice of the receipt of the filing of the finding by the defendant. Defendant assigns as error the denial of this motion. Such an assignment, if an appropriate remedy to reach the error claimed, could not be sustained upon the ground claimed by defendant, unless the record clearly showed that the court had denied this motion because not filed within the statutory period, and this the record does not show. Moreover, the remedy for the denial of this motion is not to be had through appeal, but by application to this court, as in the case of an application under General Statutes, § 5824, for the refusal or neglect of the trial court to make a finding.
   There is no error.